                 Case
                 Case9:20-cv-00034-DLC
                      9:08-cv-08000 Document
                                       Document
                                             10671 Filed
                                                    Filed03/16/20
                                                          03/16/20 Page
                                                                   Page11of
                                                                          of66



 1   Robert T. Bell, Esq.
     REEP, BELL, LAIRD & JASPER, P.C.
 2   P.O. Box 16960
     2955 Stockyard Road
 3   Missoula, Montana 59808-6960
     Telephone: (406) 541-4100
 4   Facsimile: (406) 541-4101
     Email:      bell@westernmontanalaw.com
 5
     Attorneys for Plaintiff
 6

 7

 8                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
 9                              MISSOULA DIVISION

10 STACY J. McGILL,                           ) Cause No.: __________________
                                              )
11                   Plaintiff,               )
                                              )
12          v.                                ) COMPLAINT AND
                                              ) DEMAND FOR JURY TRIAL
13 WALGREEN CO., an Illinois                  )
   corporation,                               )
14                                            )
                  Defendant.                  )
15
           COMES NOW Plaintiff, by and through counsel of record, and for her
16
    Complaint against Defendant Walgreen Co., states and alleges as follows:
17
                                 GENERAL ALLEGATIONS
18
           1.      Plaintiff Stacy J. McGill (“Ms. McGill”) is an individual. She was, at
19
    all times pertinent hereto, a resident and citizen of the State of Montana.
20
           2.     Defendant Walgreen Co. (“Walgreens”) is an Illinois corporation with

     COMPLAINT AND DEMAND FOR JURY TRIAL                                         Page 1.
                 Case
                 Case9:20-cv-00034-DLC
                      9:08-cv-08000 Document
                                       Document
                                             10671 Filed
                                                    Filed03/16/20
                                                          03/16/20 Page
                                                                   Page22of
                                                                          of66



 1   its principal place of business at 200 Wilmot Road, Deerfield, Illinois, 60015.

 2          3.      Walgreens previously employed Ms. McGill as a Store Manager for

 3   store number 10726 in Missoula, Montana.

 4          4.      Ms. McGill first became employed by Walgreens in 2003. She

 5   worked for Walgreens for approximately sixteen (16) years.

 6          5.      Ms. McGill was a Montana employee. Walgreens was required to

 7   comply with Montana law in connection with Ms. McGill’s employment.

 8          6.      This case involves a claim of wrongful termination of employment.

 9   The matter in controversy exceeds the sum of $75,000 (Seventy-Five Thousand

10   Dollars).

11          7.      The matter in controversy involves a claim between citizens of

12   different states.

13          8.      Diversity jurisdiction exists in this Court, pursuant to 28 USC

14   1332(a)(1).

15          9.      Venue is proper in this Court.

16                       COUNT ONE: WRONGFUL TERMINATION

17          10.     Plaintiff realleges each of the other allegations of this Complaint, as if

18   fully set forth herein.

19          11.     By the time of her termination, Ms. McGill had completed any

20   applicable probationary period associated with her employment.


     COMPLAINT AND DEMAND FOR JURY TRIAL                                              Page 2.
                  Case
                  Case9:20-cv-00034-DLC
                       9:08-cv-08000 Document
                                        Document
                                              10671 Filed
                                                     Filed03/16/20
                                                           03/16/20 Page
                                                                    Page33of
                                                                           of66



 1          12.      During the years before her termination, Ms. McGill had received

 2   favorable employment reviews.

 3          13.      During her tenure at Walgreens, Ms. McGill had not been subjected to

 4   any significant employment disciplinary action.

 5          14.      In October of 2019, Ms. McGill called her supervisor and advised that

 6   she was ill and would be using paid time off and unable to work a particular shift.

 7          15.      Ms. McGill had available paid time off accrued at the time she elected

 8   to use it.

 9          16.      On November 1, 2019, Ms. McGill was terminated by Kevin Stake

10   (Mr. Stake”), District Manager for Walgreens.

11          17.      When Ms. McGill asked Mr. Stake for the reason for termination, he

12   stated only that she had not worked her scheduled shift and was therefore being

13   terminated.

14          18.      Prior to the date Ms. McGill did not work the subject shift, she has

15   met all requirements for continued employment.

16          19.      Ms. McGill contacted Walgreens’ Human Resources Department and

17   inquired whether a grievance or appeal procedure existed for the purpose of her

18   appealing the termination. Walgreens advised her that no such procedure existed.

19          20.      Ms. McGill has exhausted any available administrative or procedural

20   remedies to challenge her termination.


     COMPLAINT AND DEMAND FOR JURY TRIAL                                            Page 3.
              Case
              Case9:20-cv-00034-DLC
                   9:08-cv-08000 Document
                                    Document
                                          10671 Filed
                                                 Filed03/16/20
                                                       03/16/20 Page
                                                                Page44of
                                                                       of66



 1          21.    Walgreens discharged Ms. McGill without good cause.

 2          22.    Ms. McGill has suffered damages, including without limitation, the

 3   loss of employment wages and benefits exceeding $75,000 (Seventy-Five

 4   Thousand Dollars) per year.

 5                        COUNT TWO: PUNITIVE DAMAGES

 6          23.    Plaintiff realleges each of the other allegations of this Complaint as if

 7   fully set forth herein.

 8          24.    Ms. McGill was fired for asserting her right to paid time off, a right

 9   promised to all employees within the Walgreens system.

10          25.    Public policy favors the right of every employee to use, and receive

11   the benefit of, all employment benefits promised to them, including paid time off.

12          26.    Ms. McGill refused to violate public policy by asserting her right to

13   utilize paid time off promised by Walgreens. Walgreens is bound by law to allow

14   employees to receive all employment benefits promised to them, including paid

15   time off. Ms. McGill was terminated because of her assertion of her right to use

16   available paid time off.

17          27.    Walgreens’ termination of Ms. McGill constitutes a termination of her

18   employment for her refusal to violate public policy, as set forth in Harrell v.

19   Farmers Educ. Co-op Union of Amer., 2013 MT 367 ¶ 84.

20          28.    Walgreens acted with actual malice in violation of Mont. Code. Ann §


     COMPLAINT AND DEMAND FOR JURY TRIAL                                            Page 4.
               Case
               Case9:20-cv-00034-DLC
                    9:08-cv-08000 Document
                                     Document
                                           10671 Filed
                                                  Filed03/16/20
                                                        03/16/20 Page
                                                                 Page55of
                                                                        of66



 1   27-1-221(2) in that Walgreens had knowledge of facts or intentionally disregarded

 2   the fact that its termination of Ms. McGill without good cause would create a high

 3   probability of injury to her. Walgreens deliberately proceeded to act in conscious

 4   or intentional disregard of the high probability of injury to Ms. McGill and/or

 5   deliberately proceeded to act with indifference to the high probability of injury to

 6   Ms. McGill

 7                                PRAYER FOR RELIEF

 8             WHEREFORE, Ms. McGill prays for the following relief:

 9      1.     For an award of actual damages arising from her wrongful termination;

10      2.     For an award of exemplary damages;

11      3.     For an award of attorneys’ fees, if available

12      4.     For an award of her costs;

13      5.     For such further and other relief as this Court may deem just.

14           DATED this 16th day of March, 2020.

15                                          REEP, BELL, LAIRD & JASPER, P.C.

16
                                            By:    /s/ Robert T. Bell
17                                                 Robert T. Bell
                                                   Attorney for Plaintiffs
18

19

20


     COMPLAINT AND DEMAND FOR JURY TRIAL                                          Page 5.
             Case
             Case9:20-cv-00034-DLC
                  9:08-cv-08000 Document
                                   Document
                                         10671 Filed
                                                Filed03/16/20
                                                      03/16/20 Page
                                                               Page66of
                                                                      of66



 1                            DEMAND FOR JURY TRIAL

 2         Plaintiff demands a trial by jury for all issues so triable, pursuant to Rule 38

 3   of the Federal Rules of Civil Procedure.

 4         DATED this 16th day of March, 2020.

 5                                          REEP, BELL, LAIRD & JASPER, P.C.

 6
                                            By:    /s/ Robert T. Bell
 7                                                 Robert T. Bell
                                                   Attorney for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20


     COMPLAINT AND DEMAND FOR JURY TRIAL                                           Page 6.
